UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36385 BIOLASE, INC. (Exact name of registrant as specified in its charter) Delaware 87-0442441 (State or other jurisdictionof incorporation or organization) (I.R.S. EmployerIdentification No.) 4 Cromwell Irvine, California 92618 (Address of principal executive offices, including zip code) (949) 361-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☒ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.):Yes☐No☒ As of May 1, 2017, the registrant had 67,660,712 shares of common stock, $0.001 par value per share, outstanding. BIOLASE, INC. INDEX Page PART I. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited): 3 Consolidated Balance Sheets as of March 31, 2017 and December31,2016 3 Consolidated Statements of Operations and Comprehensive Loss for the three months ended March 31,2017 and March 31, 2016 4 Consolidated Statements of Cash Flows for the three months ended March 31,2017 and March 31,2016 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PARTII OTHER INFORMATION Item 1. Legal Proceedings 29 Item1A. Risk Factors 29 Item 5 Other Information 29 Item6. Exhibits 30 Signatures 32 2 PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BIOLASE, INC.
